Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 1 of 9 PageID: 72
 NOT FOR PUBLICATION


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


 DORLAURA SMALLWOOD,

                                     Plaintiff,                       OPINION
                              V.                                      Civ. No. 19-1394-WHW-CLW

 ALLTRAN FINANCIAL LP,

                                     Defendants.

 Walls, Senior District Judge

         In this Fair Debt Collection Practices Act suit, Defendant Alitran Financial LP

 (“Alitran”) moves to dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(6).

 ECF No. 10. Plaintiff Dorlaura Smallwood opposes. ECF No. 14. Decided without oral

 argument under Federal Rule of Civil Procedure 78, the motion to dismiss is granted.

                                         FACTUAL BACKGROUND’

         Smallwood, a New Jersey resident, allegedly incurred a debt (the “Debt”) to Capital One,

N.A. (“Capital One”). Compl.           ¶J 7,   11. Capital One later contracted with Alitran, a debt

collector, to recover the Debt. Id.       ¶J 8,   15.

         Ailtran sent Smallwood a one-page letter, dated January 30, 2018, in an initial attempt to

collect the Debt. Id.     ¶   17; Id. Ex. A (the “Letter”). The Letter begins, “Your Capital One, N.A.

account has been placed with us for collections. Our services have been contracted for the

recovery of your delinquent account. Our records indicate that the outstanding balance on your

account is $581.60.” Letter at 1. The Letter then offers Smallwood two options—(l) settle her


          Unless stated otherwise, all facts are drawn from Smatlwood’s Complaint (“Compi.”), ECF No. 1. These
facts are taken as true for the purpose of Alitran’s motion. See Cuevas v. Wells Fargo Bank, N.A., 643 F. App’x
 124, 125-26 (3d Cir. 2016) (quoting McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009)) (“[l]n deciding
a motion to dismiss, all well-pleaded allegations .   .must be taken as true and interpreted in the light most favorable
                                                          .



to the plaintiffs, and all inferences must be drawn in favor of them.”).

                                                              1
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 2 of 9 PageID: 73
 NOT FOR PUBLICATION


 account “for a lump sum payment of $348.96,” or (2) call an Alltran representative about other

 repayment options. Id. The Letter continues:

          Unless you notify this office within 30 days after receiving this notice that you
          dispute the validity of this debt or any portion thereof, this office will assume this
          debt is valid. If you notify this office in writing within 30 days from receiving
          this notice that you dispute the validity of this debt or any portion thereof, this
          office will obtain verification of the debt or obtain a copy ofajudgment and mail
          you a copy of such judgment or verification. If you request this office in writing
          within 30 days after receiving this notice this office will provide you with the
          name and address of the original creditor, if different from the current creditor.

 Id. All text in the body of the Letter is printed in the same size and style font, except for a large

 “Notice of Collection and Special Offer” header at the top of the page and a set of boxes at the

 bottom of the Letter with Alltran’s contact information. Id.

         Upon receiving the Letter, Smallwood sued Alltran for damages and declaratory relief

 under the Fair Debt Collection Practices Act, 15 U.S.C.           §   1692, et seq. (the “FDCPA”). Compi.

 at 9. Smallwood claims violations of Sections 1692e (Count 1), Compl.                ¶ 31-35, and     1692g

 (Count 2) of that statute, Compi.      ¶J 3 6-40.   The former provision bars debt collectors such as

 Alltran2 from using “any false, deceptive, or misleading representation or means in connection

 with the collection of any debt.” 15 U.S.C.         §   1692e. And the latter requires a debt collector to

         send the consumer a written notice containing—( 1) the amount of the debt; (2) the
         name of the creditor to whom the debt is owed; (3) a statement that unless the
         consumer, within thirty days after receipt of the notice, disputes the validity of the
         debt, or any portion thereof, the debt will be assumed to be valid by the debt
         collector; (4) a statement that if the consumer notifies the debt collector in writing
         within the thirty-day period that the debt, or any portion thereof, is disputed, the
         debt collector will obtain verification of the debt or a copy of ajudgment against
         the consumer and a copy of such verification or judgment will be mailed to the
         consumer by the debt collector; and (5) a statement that, upon the consumer’s
         written request within the thirty-day period, the debt collector will provide the
         consumer with the name and address of the original creditor, if different from the
         current creditor.


2
         Alltran does not dispute that it isa “debt collector” within the meaning of the FDCPA. $ee 15 U.S.C.   §
 1692a(6) (defining “debt collector” under fDCPA).

                                                          2
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 3 of 9 PageID: 74
 NOT FOR PUBLICATION


 15 U.S.C.   § 1692g(a). These five statements are collectively known as a “validation notice.”
 Wilson v. Quadramed Corp., 225 F.3d 350, 353 (3d Cir. 2000), as amended (Sept. 7, 2000).

         Smallwood contends that the Letter’s validation notice fails to “convey the requirement

 that a consumer must dispute a debt in writing under §1692g(a)(3).” Compi.                ¶ 21-24 (emphasis
 in original). This error is compounded, according to Smallwood, by the Letter stating,            “If you
 notify us in writing.   .   .   ,“   thereby implying that the writing requirement is “voluntary.” Id.   ¶ 25
 (emphasis added).

         Alltran moves to dismiss both counts of the Complaint. ECF No. 10.

                                              STANDARD OF REVIEW

         Rule 12(b)(6) allows for dismissal where the non-moving party fails to state a claim upon

 which relief can be granted. “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.            V.   Twombly, 550 U.S.

 544, 570 (2007)). A claim is plausible on its face “when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. “A pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do. Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (internal quotation marks omitted).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘shown’—that the pleader is entitled to

relief” Id. at 679.

        In assessing a plaintiffs claims, a district court may consider the allegations of the

complaint, as well as documents attached to or specifically referenced in the complaint. See



                                                           3
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 4 of 9 PageID: 75
 NOT FOR PUBLICATION


 Sentinel Trust Co. v. Universal Bonding Ins. Co., 316 f.3d 213, 216 (3d Cir. 2003); Charles A.

 Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ.   §   1357 (3d ed. 2004). “A ‘document integral

 to or explicitly relied on in the complaint’ may be considered ‘without converting the motion [to

 dismiss] into one for summary judgment.” Mele v. Fed. Reserve Bank ofNY, 359 f.3d 251,

 256 n.5 (3d Cir. 2004) (citing In re Burlington Coat factory Sec. Litig., 114 F.3d 1410, 1426 (3d

 Cir. 1997)).

                                           DISCUSSION

     1. Alltran’s Motion to Dismiss the Complaint for Failure to State a Claim Is Granted.

            a. 15 US.C.   .   ]692. (Count 2)

        A debt collector violates Section 1692g of the FDCPA when the validation notice “is

 overshadowed or contradicted by accompanying messages or notices from the debt collector.”

 Wilson. 225 F.3d at 355. Alitran argues that the Letter’s validation notice is statutorily adequate

 and is neither overshadowed nor contradicted by the rest of the Letter. ECF No. 10-2 (Alltran

 Mot. Br.) at 11.

        Smallwood disagrees, arguing that the Letter impermissibly fails to explain that a dispute

regarding the validity of the debt must be made in writing. ECF No. 14 (Smallwood Opp. Br.) at

4-10. She bases this contention on Graziano v. Harrison, in which the Court of Appeals ruled

that “subsection (a)(3), like subsections (a)(4) and (a)(5), contemplates that any dispute, to be

effective, must be in writing.” 950 f.2d 107, 112 (2d Cir. 1991). Alltran did not submit a reply

brief, but contends in its opening submission that Graziano does not impose a writing

requirement. Alltran Mot. Br. at 8-11.

        The Court first observes that Section 1692g(a)(3) does not, by its terms, require a debt

collector to explain that a consumer’s dispute of a debt must in writing. That subsection expects



                                                  4
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 5 of 9 PageID: 76
 NOT   FOR PUBLICATION




 “a statement that unless the consumer, within thirty days after receipt of the notice, disputes the

 validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt

 collector[.]” 15 U.S.C.     §   1692g(a)(3). Nowhere does this provision require the debt collector to

 explain that the debt must be disputed in writing. Instead, subsections (a)(3)-(5) command debt

 collectors to make three specific statements that the Letter tracks closely:

               FDCPA
                         §   1692g(a)                                   Letter to Smaliwood

[A] statement that unless the consumer, within            Unless you notify this office within 30 days
thirty days after receipt of the notice, disputes         after receiving this notice that you dispute the
the validity of the debt, or any portion thereof,         validity of this debt or any portion thereof, this
the debt will be assumed to be valid by the               office will assume this debt is valid.
debt collector[.] 15 U.S.C. § 1692g(a)(3).
[A] statement that if the consumer notifies the           If you notify this office in writing within 30
debt collector in writing within the thirty-day           days from receiving this notice that you dispute
period that the debt, or any portion thereof, is          the validity of this debt or any portion thereof,
disputed, the debt collector will obtain                  this office will obtain verification of the debt or
verification of the debt or a copy ofajudgment            obtain a copy of a judgment and mail you a
against the consumer and a copy of such                   copy of such judgment or verification.
verification or judgment will be mailed to the
consumer by the debt collector[.] 15 U.S.C. §
1692g(a)(4).
[A] statement that, upon the consumer’s                   If you request this office in writing within 30
written request within the thirty-day period, the         days after receiving this notice this office will
debt collector will provide the consumer with             provide you with the name and address of the
the name and address of the original creditor, if         original creditor, if different from the current
different from the current creditor. 15 U.S.C. §          creditor.
1 692g(a)(5).

Letter at 1; 15 U.S.C.   §       1692g(a)(3)-(5).

        The Letter makes the precise statements commanded by the statute. This validation

notice appears on the front of the Letter and in the same font size and style as the rest of the

body. See Letter at 1. Nothing in the Letter—including, as Smallwood complains, the use of the

word “if’ in the second sentence of the validation notice, Compl.         ¶ 25—”overshadow[s]      or

contradict[s the] accompanying messages or notices from” Commonwealth. Wilson, 225 F.3d at

355. Other courts in this district have approved nearly identical validation notices. See, e.g.,

                                                      5
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 6 of 9 PageID: 77
 NOT FOR PUBLICATION


 Rodriguez v. Northland Grp., LLC, No. CV 18-7692(FLW), 2018 WL 6567705, at *5 (D.N.J.

 Dec. 13, 2018) (approving validation notice that, as here, “tracks closely the statutory language

 contained in   § 1692g(a)(3)-(5)”); Borozan v. fin. Recovery Servs,, Inc., No. CV 17-
 11542(FLW), 2018 WL 3085217, at *6 (D.N.J. June 22, 2018) (approving nearly identical

 validation notice that “closely tracks the statutory language provided in   § 1 692g(a)”); Max v.
 Gordon & Weinberg P.C., No. CV 15-2202 (NLH/AMD), 2016 WL 475290, at *3 (D.N.J. Feb.

 8, 2016) (approving validation notice that “mirrors” statutory language); Hernandez v.

 Mercantile Adjustment Bureau, LLC, No. CIV.A. 13-843 JLL, 2013 WL 6178594, at *1 (D.N.J.

 Nov. 22, 2013) (same). None of these courts required the validation notice to explicitly state that

 a debt must be disputed in writing. Nor will this Court.

        Courts also regularly permit validation notices whose second sentences begin, as

 Smallwood complains here, with “if” See Portela v. DiversifIed Consultants, Inc., No. 1 7-cv-

 3431, 2019 WL 449198, at *1 (D.N.J. Feb. 5,2019) (approving validation notice that, as here,

 begins second sentence with   “If you notify this office in writing within 30 days.   .   .   “(emphasis

 added)); Martinez v, DiversifIed Consultants, Inc., No. CV 1711 923ESJAD, 2019 WL 316018, at

 *1 (D.N.J. Jan. 24, 2019) (same); see also FDCPA     § 1692g(a)(4) (requiring a “statement that If
the consumer notifies the debt collector in writing.. “(emphasis added). This Court has no
                                                       .




problem with that formulation.

        Graziano does not save Smallwood. She argues that Graziano requires that a debt be

disputed in writing, and that a validation notice explain this writing requirement. See Smallwood

Opp. Br. at 6 (“Given Graziano’s holding regarding the effectiveness of a dispute, the writing
requirement must be clearly conveyed to the consumer.”). Smallwood misreads Graziano. To

be sure, the Third Circuit did state that “subsection (a)(3) must be read to require that a dispute,



                                                  6
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 7 of 9 PageID: 78
 NOT FOR PUBLICATION


 to be effective, must be in writing.” Graziano, 950 f.2d at 112 (3d Cir. 1991) (cited in

 Smaliwood    Opp. Br. at 5).   But this statement was dicta. That court never stated that a validation

 notice must convey a writing requirement. Rather, in Graziano the debt collector included an

 explicit writing requirement in the first sentence of its validation notice, and the plaintiff

 challenged the requirement’s inclusion. 950 f.2d at 112. The Third Circuit disagreed and

 approved the validation notice stating that the inclusion was permissible because a dispute must

 be in writing. Id. That a validation notice may contain a writing requirement does not mean that

 it must. But this is the gravamen of Smaliwood’ s claim. Her challenge to the Letter under

 Graziano fails.

         This reading is confirmed by two later decisions by the same Court of Appeals. In

 Wilson, decided nine years after Graziano, the Third Circuit approved a validation notice that

 tracks the Letter’s validation notice verbatim: “Unless you notify this office within 30 days after

 receiving this notice that you dispute the validity of this debt or any portion thereof, this office

will assume this debt is valid.” 225 f.3d at 352; compare Letter at 1 (“Unless you notify this

 office within 30 days after receiving this notice that you dispute the validity of this debt or any

portion thereof, this office will assume this debt is valid.”). This validation notice did not state

that any dispute of the debt must be made in writing, yet the Wilson court approved it. Id. at 361

(“We hold, therefore, that neither the form nor the substance of [defendant]’s letter

overshadowed or contradicted the validation notice.”). Likewise in Jewsevskyj v. fin. Recoveiy

Sen’s., Inc. in which the Third Circuit upheld another validation notice with the same wording.

704 F. App’x 145, 147 (3d Cir. 2017). In both cases, the court analyzed whether the validation

notice was formatted to be clear and not overshadowed by other language in the collection letter.

Wilson, 225 F.3d at 356 (approving validation notice “presented in the same font, size and color



                                                    7
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 8 of 9 PageID: 79
 NOT FOR PUBLICATION


 type-face” as the rest of the letter); Jewsevskyj, 704 fed. App’x at 147 (approving validation

 notice that “is concise and legible, and is not misleading, confusing, or overshadowed by

 anything else in the letter”). But though both opinions cited Graziano, neither required the

 validation notice to state, as Smallwood wants, that any dispute must be in writing. No such

 requirement exists in the Third Circuit. Smallwood’s Complaint does not state a claim for

 violation of Section 1692g. Count 2 is dismissed.

             b. 15 USC,        1692e (Count 1)

          Nor has Smallwood stated a claim under Section 1 692e. That provision prohibits debt

 collectors from using “any false, deceptive, or misleading representation or means in connection

 with the collection of any debt.” 15 U.S.C.     § 1692e(10). When, as here, “allegations under 15
 U.S.C.   § 1692e(10) are based on the same language or theories as allegations under 15 U.S.C. §
 1692g, the analysis of the   § 1692g claim is usually dispositive.” Caprio v. Heatthcare Revenue
 Recovery Gip., LLC, 709 F.3d 142, 155 (3d Cir. 2013). Because Smallwood’s Section 1692e

 claim is based on the same conduct—the failure to convey a writing requirement in the

 validation notice—as her 1692g claim, the Complaint fails to state a claim under 15 U.S.C.     §
 1692e. See Borozan, 201$ WL 3085217, at *7 (dismissing Section 1692e claim premised on

same allegations as already-dismissed Section 1692g claim); Hernandez, 2013 WL 6178594, at

 *3 (same). Count I is dismissed.




                                                    $
Case 2:19-cv-01394-WHW-CLW Document 16 Filed 06/03/19 Page 9 of 9 PageID: 80
 NOT FOR PUBLICATION


                                         CONCLUSION

        Alitran’s motion to dismiss for failure to state a claim (ECF No. 10) is granted. An

 appropriate order follows.




        DATE:

                                             Senior United States District Court Judge




                                                9
